DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) method steps that could be performed by a human user -- acquiring a sensor output (using one of the five senses), the sensor output being an output of a sensor included in the rehabilitation support system in the training performed by the trainee (seeing a flashing light, or hearing something related to the operation of the device) and setting a threshold for determining one of a normal state and an abnormal state of the training based on the sensor output (e.g. hearing a user stumble and recover); and estimating whether the training is performed in the normal state or the abnormal state based on the threshold (stumbling would be estimated as abnormal).”. This judicial exception is not integrated into a practical application since the generic rehabilitation system does not add meaningful limitation to the abstract idea because it simply amounts to performing the abstract idea with a generic device. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 5-8 ad 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to products that do not have a tangible or physical form. The model of claims 5-8 does not contain any structure, only intangible “layers” of a program. Similarly, the apparatus of claim 14 claims only intangible software “units” with no corresponding structure. The claims are effectively drawn to “data per se” and “software per se”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al (US 2021/0043058, effectively filed prior to 10/24/2018).

Paragraphs [0085] – [0086] of Williams are highly relevant to the instantly claimed invention:
“[0085] SPHERES may include sensors that may detect and measure video and still pictures, audio and decibel levels, activity and movement, vibration, light, arm/disarm functionality, temperature (body and house), moisture, odor, heart rate, breathing rate, hydration, weight, glucose/ketones levels, medical adherence, travel and location, socialization, medical/health monitor use, appliance and electronics use, air quality, sleep, eye movement, exercise, body control, fine motor control, speech, health, nutrition, hygiene, and/or sight and hearing.
[0086] The data collected by SPHERES may be analyzed by one or more artificial intelligence or machine learning models, modules, algorithms, or programs, including the types of machine learning techniques discussed elsewhere herein. For instance, the artificial intelligence or machine learning models, modules, algorithms, or programs may be trained using sample image, audio, home telematics, or other types of data, including video and still images. Once trained, current or near real-time data, including video, image, audio, home telematics, or other data, may be input into trained models, modules, algorithms, or programs to identify abnormal or normal conditions or events, such as presence, walking patterns, falls, hazards, imminent danger, evidence of atypical behavior (physical, mental, emotional, social), intruders, theft, fraud, abuse, detecting position of furniture for safety layout recommendations, detecting trip and/or other hazards. Also detected may be moisture/puddles on the floor or other surfaces or ceiling, and/or when lights are on and off.”

Williams teaches regarding claim:

1. A non-transitory computer readable medium storing a state estimation program that causes a computer to function to determine a state of training in a rehabilitation support system used by a trainee to perform training of a preset motion (the computer system 100 may further include a treadmill per [0026]), the state estimation program comprising: acquiring a sensor output, the sensor output being an output of a sensor included in the rehabilitation support system in the training performed by the trainee  (see sensors of [0085]) and setting a threshold for determining one of a normal state and an abnormal state of the training based on the sensor output (detection of normal or abnormal events, including walking patterns, based on the sensor data per [0086]; this would necessarily involve a threshold between normal and abnormal); and estimating whether the training is performed in the normal state or the abnormal state based on the threshold (based on the sensor data as discussed above).

2. The non-transitory computer readable medium storing the state estimation program according to Claim 1, wherein the acquiring further includes acquiring profile data of the trainee in addition to the sensor output and setting the threshold based on the sensor output and the profile data (profile data, such weight of the user per [0085]).

3. The non-transitory computer readable medium storing the state estimation program according to Claim 1, wherein the acquiring includes acquiring the sensor output including data related to a walking cycle of the trainee, and the setting includes setting the threshold corresponding to the walking cycle (walking patterns/styles are factored in per [0086]).

4. The non-transitory computer readable medium storing the state estimation program according to Claim 3, wherein the output of the sensor includes data acquired by detecting a walking posture of the trainee (posture is part of a walking pattern, additionally, falls are detected, and falls are a type of abnormal walking posture).

5. A trained model for causing a computer to function to determine a state of training in a rehabilitation support system used for a trainee to perform training of a preset motion, the trained model comprising: an input layer configured to acquire a sensor output, the sensor output being an output of a sensor included in the rehabilitation support system (sensor data per [0085]), an intermediate layer configured to perform a calculation based on the sensor output acquired by the input layer (machine learning per [0086]), and an output layer configured to output a result of the calculation (report generation per [0100]), wherein the intermediate layer is learned by applying, to the output layer, an index indicating whether the training corresponding to the sensor output acquired by the input layer as learning data is the normal state or the abnormal state as teacher data (organizing data in order to perform machine learning), and when the sensor output in the rehabilitation support system under training is input to the input layer (gathering the data per [0085]), a state signal indicating whether the training is the normal state or the abnormal state is output (determining if the walking condition is normal or abnormal per [0086]).

6. The trained model according to Claim 5, wherein the input layer is configured to further acquire profile data of the trainee, and the intermediate layer is configured to determine the state of the trainee based on the sensor output and the profile data (profile is the weight of the user as discussed above; trainee state/walking pattern as discussed in [0086]).

7. The trained model according to Claim 5, wherein the input layer is configured to acquire the sensor output including data related to a walking cycle of the trainee, and the intermediate layer is configured to estimate a state of the rehabilitation support system corresponding to the walking cycle (as discussed above and in [0085-86]).

8. The trained model according to Claim 7, wherein the output of the sensor includes data acquired by detecting a walking posture of the trainee (as discussed above).

9. A rehabilitation support system comprising: a drive unit configured to be driven to correspond to a motion of the trainee in order to support the motion of the trainee; the sensor configured to detect at least one of a state of the trainee and a state of the drive unit; an estimation unit configured to include the state estimation program according to Claim 1 and to estimate whether the training performed by the trainee is the normal state or the abnormal state by acquiring the sensor output; and an information presentation unit configured to present whether or not the training is in the abnormal state to the trainee or a training staff member assisting the trainee based on the estimation of the estimation unit (when the user is on the treadmill as discussed above; see sensor data of [0085], learning model of [0086], and report generation of [0100]).

10. A rehabilitation support system comprising: a drive unit configured to be driven to correspond to a motion of the trainee in order to support the motion of the trainee; the sensor configured to detect at least one of a state of the trainee and a state of the drive unit; a calculation unit configured to include the trained model according to Claim 5 and to output a state estimation signal for estimating whether the training performed by the trainee is the normal state or the abnormal state by acquiring the sensor output; and an information presentation unit configured to present whether or not the training is in the abnormal state to the trainee or a training staff member assisting the trainee based on the state estimation signal output by the calculation unit (as discussed above in relation to the treadmill embodiment).

14. A learning apparatus comprising: a data acquisition unit configured to acquire an output of a sensor included in a rehabilitation support system used by a trainee to perform training of a preset motion and a state label as learning data, the state label indicating whether a state of the training corresponding to the output of the sensor is a normal state or an abnormal state; a learning unit configured to learn by applying the output of the senor to an input layer and applying the state label corresponding to the output of the sensor to an output layer as teacher data to thereby determine whether the state of the training is the normal state or the abnormal state; a trained model generation unit configured to generate a trained model (all as discussed above and in [0085]-[0086]), the trained model receiving the output of the sensor related to the trained model that has not been learned yet (real time data per [0086]) and outputting a state signal indicating that the state of the training is one of the normal state and the abnormal state based on the learning (also per [0086]).

15. A state estimation method for determining a state of training in a rehabilitation support system used for a trainee to perform training of a preset motion, the state estimation method comprising: acquiring a sensor output, the sensor output being an output of a sensor included in the rehabilitation support system in the training performed by the trainee and setting a threshold for determining one of a normal state and an abnormal state of the training based on the sensor output; and estimating whether the training is performed in the normal state or the abnormal state based on the threshold (all as discussed above and in [0085] –[ 0086]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams.

Regarding claims 11-13, Williams does not teach the specifics of the treadmill. Applicant claims: The rehabilitation support system according to Claim 9, further comprising: a drive control unit configured to control the drive unit, wherein the drive control unit is configured to stop the drive of the drive unit when the training is estimated to be the abnormal state, wherein the drive control unit is configured to, when the drive of the drive unit is stopped, decelerate a driving speed of the drive unit and then stop the drive of the drive unit, wherein the drive control unit is configured to stop the drive of the drive unit and then drive the drive unit in a direction opposite to a driving direction right before the drive unit is stopped.

This amounts to braking the treadmill and applying a brief reversal of the motor in response to a user making an abnormal move. The Office takes Official Notice that such features are old and well known in the art of treadmills and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams accordingly to yield the predictable result of a device with a treadmill having an emergency stop for providing gentle deceleration of the belt to prevent a user that is moving abnormally from becoming injured. Further, a brief belt reversal before the stop would prevent the belt from over-travel once the braking cycle is complete, also reducing the risk of injury. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784